Porter, J.

delivered the opinion of the court.
The plaintiff states that he became surety for one Joseph E. Dugat; that judgment was obtained against them on their obligation. That the execution was levied on plaintiff’s property; and that the property was sold at twelve months’ credit. That the defendant, who is sheriff of Lafayette, did not take bond with good security from the purchaser, by reason of which the plaintiff has sustained damages to a large amount. The general issue was pleaded; there was judgment in the District Court against the defendant for one hundred and seventy-eight dollars, with interest. He appealed.
The case only presents a question of fact, and we think it has been decided correctly by the judge of the first instance.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.